Citation Nr: 1608994	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  12-17 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for tinea manus and pedis.

2.  Entitlement to an evaluation in excess of 10 percent for chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1957 to December 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  In April 2015, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his claim seeking entitlement to an initial evaluation in excess of 30 percent for tinea manus and pedis.  This request was confirmed in a February 2016 "motion to withdraw appeal" submitted by the Veteran's representative.

2.  In April 2015, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his claim seeking entitlement to an evaluation in excess of 10 percent for chronic obstructive pulmonary disease.  This request was confirmed in a February 2016 "motion to withdraw appeal" submitted by the Veteran's representative.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to an initial evaluation in excess of 30 percent for tinea manus and pedis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the claim of entitlement to an evaluation in excess of 10 percent for chronic obstructive pulmonary disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In an April 2015 statement, the Veteran indicated that he was "officially withdrawing [his] appeal" regarding the issues of entitlement to an initial evaluation in excess of 30 percent for tinea manus and pedis and entitlement to an evaluation in excess of 10 percent for chronic obstructive pulmonary disease.  The Veteran's request to withdraw these issues on appeal was confirmed by his representative in a February 2016 "motion to withdraw appeal."  As there remains no allegation of error of fact or law for appellate consideration regarding these issues, the Board does not have jurisdiction to review them.  Accordingly, both issues must be dismissed.


ORDER

The appeal for entitlement to an initial evaluation in excess of 30 percent for tinea manus and pedis is dismissed.

The appeal for entitlement to an evaluation in excess of 10 percent for chronic obstructive pulmonary disease is dismissed.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


